Citation Nr: 1113398	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  06-21 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of insertion of bilateral silastic cheek implants prior to April 14, 2007.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of insertion of bilateral silastic cheek implants beginning April 14, 2007.

3.  Entitlement to an initial compensable rating for residuals of a cyst removal from the scalp.

4.  Entitlement to an initial compensable rating for residuals of a scar on the anterior compartment release of the left leg.

5.  Entitlement to an initial compensable rating for residuals of a fractured nose status post rhinoplasty.

6.  Entitlement to an initial compensable rating for residuals of a fungal rash of the groin.

7.  Entitlement to an initial rating in excess of 20 percent for residuals of modified Mumford procedure of the left shoulder.

8.  Entitlement to an initial rating in excess of 10 percent for residuals of right lateral ankle reconstruction.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Gorham, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1990 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for the benefits on appeal.  A May 2007 rating decision further increased the rating for residuals of modified Mumford procedure of the left shoulder to 20 percent, effective from September 23, 2004; for residuals of right lateral ankle reconstruction to 10 percent, effective from September 23, 2004; and for residuals of insertion of bilateral silastic check implants to 10 percent disabling, effective from April 14, 2007.  This decision also granted a separate noncompensable evaluation for residual scars stemming from the Mumford procedure of the left shoulder.  Since these increases did not constitute a full grant of the benefits sought, the issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In March 2008, the Board remanded the claims so the Veteran could be scheduled for a Travel Board hearing.  However, the Veteran failed to report for the June 2009 hearing.  He has provided no explanation for his failure to report, and he has not since requested that the hearing be rescheduled.  His hearing request, therefore, is considered withdrawn.  See 38 C.F.R. 20.704(d) (2009).  Additionally, the Board finds that there has been substantial compliance with its March 2008 remand instructions and additional remand is not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (noting that substantial rather than strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The issues of entitlement to an initial compensable rating for residuals of a fungal rash of the groin, an initial rating in excess of 20 percent for residuals of modified Mumford procedure of the left shoulder, and an initial rating in excess of 10 percent for residuals of right lateral ankle reconstruction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 14, 2007, the Veteran's residuals of insertion of bilateral silastic cheek implants were manifested by moderate paralysis, as evidenced by trigeminal numbness, pain and discomfort in the nose and into the teeth, and paresthesias upon sensory testing.

2.  Since April 14, 2007, the Veteran's residuals of insertion of bilateral silastic cheek implants have been manifested by moderate paralysis, as evidenced by trigeminal numbness, intermittent paresthesias, and decreased monofilament sensation over both cheeks extending to the upper margin of the right lip.

3.  The service-connected residuals of insertion of bilateral silastic cheek implants affect both sides of the face.  

4.  Since the grant of service connection, the Veteran's residuals of a cyst removal from the scalp do not limit function in the area of the scalp.

5.  Since the grant of service connection, the Veteran's residuals of a scar on the anterior compartment release of the left leg do not limit function in the area of the left leg.

6.  Since the grant of service connection, the Veteran's residuals of a fractured nose status post rhinoplasty do not cause 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.


CONCLUSIONS OF LAW

1.  Prior to April 14, 2007, the criteria for an initial 10 percent rating, but no more, for residuals of insertion of bilateral silastic cheek implants are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.124a, Diagnostic Code (DC) 8405 (2009).

2.  The criteria for a rating in excess of 10 percent for residuals of insertion of bilateral silastic cheek implants beginning April 14, 2007 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.124a, DC 8405 (2009).

3.  Separate 10 percent ratings for residuals of insertion of bilateral silastic cheek implants are warranted.  See 38 C.F.R. § 4.124a (West 2002 & Supp. 2009).

4.  The criteria for an initial compensable rating for residuals of a cyst removal from the scalp met are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 4.118, DC 7805 (as in effect prior to Oct. 23, 2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.31 (2009).
5.  The criteria for an initial compensable rating for residuals of a scar on the anterior compartment release of the left leg are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 4.118, DC 7805 (as in effect prior to Oct. 23, 2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.31 (2009).

6.  The criteria for an initial compensable rating for residuals of a fractured nose status post rhinoplasty are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.31, 4.97, DC 6502 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The agency of original jurisdiction (AOJ) has a duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) of how to substantiate his claims.  The Veteran was provided notice of how to substantiate his increased rating claims in July 2006, explaining that he must show a worsening of his conditions.  The notice explained the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide, as well as the process by which initial disability ratings and effective dates are established.

Regarding the timing of the letter, the Board notes that notice was sent after the initial adjudication of the claims.  However, throughout the appeal, the Veteran has continually sent VA letters of explanation and clarification with regard to his contentions, and has submitted evidence pertinent to each of his claims.  Despite the notice being late, the AOJ did subsequently readjudicate the claims based on all the evidence and information in the May 2007, July 2008 and May 2009 supplemental statements of the case (SSOCs).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Accordingly, the Veteran was not precluded from participating effectively in the processing of these claims and the late notice did not affect the essential fairness of the decision.

The letter did not inform the Veteran of how to substantiate the original claims for service connection.  Thus, it must be determined whether in the circumstances of this case, a prejudicial error has been committed.  Notably, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice moot because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  Regardless, the Veteran has continued to submit evidence and argument. The Board finds that the Veteran has been adequately notified of the information and evidence necessary to substantiate his claims for higher initial ratings, and has not been prejudiced.  Thus, the Board finds that the duty to notify has been satisfied in each of the claims decided herein.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  That includes records from the VA Health Clinic in Ventnor, as well as records from the Thomas Jefferson University Hospital and private clinicians.  

As detailed below, the Board is remanding the Veteran's musculoskeletal claims to associate a recent VA outpatient record with the claims folder.  This specific record contains a range of motion study, and is therefore pertinent only to the musculoskeletal claims subject to remand.  There is no indication from the record that there are any outstanding records pertaining to the remaining claims on appeal.  The Veteran has not reported any recent treatment of his service-connected disabilities.  See, e.g., the Veteran's August 2008 statement.  In short, there is no indication that there are outstanding relevant treatment records that must be associated with the claims folder before proceeding with adjudication - rather, it appears that the record is complete for purposes of this appeal.

Regarding VA examinations, the Veteran was provided with examinations for his increased rating claims, which have been reviewed by the Board and found to be adequate for rating purposes.  In particular, they address the Veteran's symptoms in relation to the appropriate rating criteria and provide sufficient detail to rate the disabilities.  While the record does not reflect that the September 2004, July 2006 or April 2007 examiners reviewed the Veteran's claims folder, the examiners considered the Veteran's reported medical history which is consistent with that contained in the claims folder.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2009).  In all, the duty to assist has been fulfilled.

Disability Evaluations

The Veteran seeks higher disability evaluations for his service-connected residuals of insertion of bilateral silastic cheek implants, residuals of a cyst removal of the scalp, a residual scar of the anterior compartment release of the left leg, residuals of a fungal rash of the groin, and residuals of a fractured nose status post rhinoplasty.  Such evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21. When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

In the instant appeals, which concern the assignment of the initial disability ratings, the level of disability from the grant of service connection forward will be examined.  Higher evaluations for separate periods are available based on the facts found during the appeal period to account for any fluctuation in severity.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  As the Veteran has five separate disability evaluation claims, each will be discussed in turn below.

Residuals of Insertion of Bilateral Silastic Cheek Implants

During service the Veteran received cheek implants to increase his breathing as a result of a deviated septum.  A November 2004 rating decision established service connection for residuals of insertion of bilateral silastic cheek implants and assigned a noncompensable rating under 38 C.F.R. § 4.124a, DC 8405.  A May 2007 rating decision further increased the rating for residuals of insertion of bilateral silastic cheek implants to 10 percent under 38 C.F.R. § 4.124a, DC 8405, effective from April 14, 2007.  The Board will now consider the proper evaluation to be assigned for both time periods.

DC 8405 provides ratings for neuralgia based on complete and incomplete paralysis of the fifth (trigeminal) cranial nerve.  Complete paralysis of the fifth cranial nerve is rated as 50 percent disabling.  

Incomplete paralysis is broken up into the two levels of moderate and severe.  Moderate incomplete paralysis is rated 10 percent disabling, and severe incomplete paralysis is rated 30 percent disabling.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31.

The rating schedule does not define the terms "moderate" or "severe" as used in this DC.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6.

Cranial neuralgia, characterized usually by a dull and intermittent pain of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The evidence dated prior to April 14, 2007 includes the reports of two VA examinations.  The Veteran underwent a VA general medical examination in September 2004, at which time he reported receiving cheek implants in 2001 to assist with breathing problems associated with a deviated nasal septum.  He presented complaining of "nerve damage in the cheeks."  The examiner indicated he did not understand the Veteran's complaint, as the facial implants were subcutaneous and he evidenced normal sensation to sharp and dull stimuli upon physical examination.  The examiner specifically noted that he could not find any evidence of nerve damage to the Veteran's cheeks.  

An April 2005 private treatment records reveals the Veteran's complaint of severe numbness in the cheeks.  The examiner, who reviewed radiologic studies, diagnosed trigeminal numbness.  During an August 2005 repair of nasal vestibular stenosis, the Veteran reported occasional swelling, pain and discomfort in the nose and into his teeth due to his cheek implants.  The examiner noted paresthesias on sensory testing of the cheeks.

A July 2006 VA nose, sinus, larynx and pharynx examination reflects the Veteran's complaints of intermittent numbness in the face.  The examiner did not identify any objective evidence of diminished sensation in the cheeks during clinical examination. 

Evidence relevant to the severity of the Veteran's residuals of insertion of bilateral silastic cheek implants beginning April 14, 2007, includes VA examinations dated in April 2007 and November 2008.  During the April 2007 VA peripheral nerves examination, the Veteran reported numbness and intermittent paresthesias over the right and left cheek areas of his face.  He indicated he could chew and masticate normally, and denied any history of dysarthria.  Physical examination revealed mild diminished monofilament sensation over an area measuring three by three centimeters on both cheeks and extending to the upper margin of the right lip.  There was no evidence of dysarthria, drooling or weakness.  The impression was mild maxillary neuropathy with some sensory deficits as described on both sides of the Veteran's face.  There were no precipitating or alleviating factors, and the condition was described as chronic and permanent.  

The November 2008 VA examination report demonstrates diminished monofilament sensation over an area measuring three by three centimeters on both cheeks and extending to the upper margin of the right lip.  There was no evidence of dysarthria, drooling or muscle weakness.  The impression was mild maxillary neuropathy.

Based on the totality of the evidence, the Board finds that the Veteran's residuals of insertion of bilateral silastic cheek implants entails incomplete, as opposed to complete, paralysis of the affected nerve.  Specifically, at no point has the evidence confirmed the presence of complete paralysis of the fifth cranial nerve, and the Veteran does not contend otherwise.  Rather, the ratings that contemplate incomplete paralysis are for application.

Referable to the level of the Veteran's incomplete paralysis, the Board finds that a 10 percent rating, but no more, is for application prior to April 14, 2007.  In particular, from the grant of service connection, the Veteran has consistently complained of numbness in the cheeks, as well as pain and discomfort in the nose and into the teeth.  Additionally, the Veteran evidenced paresthesias in the cheeks upon objective sensory testing in April 2005.  These findings, which are comparable to "moderate" incomplete paralysis, allow for assignment of a 10 percent rating prior to April 14, 2007.  

With respect to the entire period since service connection, the Board finds that a disability rating in excess of 10 percent is not warranted under DC 8405.  As detailed above, the record reflects objective findings of diminished monofilament sensation over an area measuring three by three centimeters on both cheeks, which was most recently described as mild.  More severe symptoms such as dysarthria, drooling, and weakness were specifically ruled out.  In other words, the Veteran's residuals of insertion of bilateral silastic cheek implants have been wholly sensory in nature, which does not allow for assignment of a 30 percent rating for "severe" incomplete paralysis.  38 C.F.R. § 4.124a.

However, as there is evidence of bilateral involvement, a separate 10 percent rating for the Veteran's symptomatology is warranted for the entire appeal period.  
See id.

Whether the Veteran is entitled to higher evaluations for separate periods based on the facts found during the appeal period has also been contemplated.  
See Fenderson v. West, supra.  In this case, the Veteran's disability picture has remained relatively stable throughout the course of the appeal.  Therefore, staged ratings are not warranted.

The evidence of record does not raise the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  That regulation applies when the rating schedule is inadequate to compensate for the average impairment of earning capacity for a particular disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Here, the rating criteria found in DC 8405 reasonably describe the Veteran's disability level and symptomatology.  They account for his symptoms of numbness and paresthesias.  Furthermore, the competent evidence does not demonstrate that his residuals of silastic bilateral cheek implants cause marked interference with the Veteran's activities of daily living, over and above what it is contemplated by the schedule.  Occupationally, he is retired.  His disability has not required frequent hospitalizations, nor has it otherwise produced impairment unrecognized by the schedule.

On the whole, the evidence does not support the proposition that the Veteran's service-connected residuals of silastic bilateral cheek implants present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Rather, his disability picture is contemplated by the rating schedule, and the schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extraschedular consideration is not warranted.

Residuals of a Cyst Removal from the Scalp/ Residuals of a Scar on the Anterior Compartment Release of the Left Leg

For the sake of economy, the Board will analyze the scar claims together, as they are rated under the same DC at the same percentage and demonstrate similar symptomatology.

During service the Veteran underwent an internal compartment release of the left lower leg and had a sebaceous cyst removed from the back of his head.  A November 2004 rating decision established service connection for scars resulting from these procedures and assigned noncompensable ratings under 38 C.F.R. 
§ 4.118, DC 7805.  Under DC 7805, scars are evaluated on the basis of any related limitation of function of the body part that they affect.  

The Board observes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.

The pertinent evidence includes the reports of two VA examinations.  A September 2004 general medical examination revealed a 3-inch long well-healed incisional scar on the anterior shin about 5 centimeters above the ankle which was nontender.  There was no tenderness to compression of the calf muscles.  The examiner was unable to locate the scalp scar, as it was well below the hairline.  However, upon parting the hair, there was a 1-inch scar present, which was described as "totally invisible."  The examiner noted that both scars did not result in any physical impairment. 

The July 2006 VA examination report describes a "virtually invisible" .5-centimeter scar on the scalp and a 2-inch scar on the left leg.  The scars were described as mobile, nontender, not adherent to deeper tissue and not causing a breakdown of the skin.  The examiner noted the scalp scar did not require cream or ointment.  The examiner further indicated there were no keloid formations, breakdown, history of flares or pruritus with regard to the left leg scar, and concluded there were "no residual symptoms besides the scar."   

Based on the totality of the evidence, at no time during this appeal have the scalp or left leg scars limited any function in the area of the scalp or left leg.  To the contrary, the scars have been described as not causing any physical impairment or residual symptomatology.  Therefore, an initial compensable rating is not warranted for either scar under DC 7805.  As the evidence has remained static during the appeal, there is no cause for staged ratings.  See Fenderson, supra.

The Board has considered the application of other DCs referable to scars.  None are applicable in this case.  Though the Veteran evidences a scar on the head, it does not demonstrate one of the 8 characteristics of disfigurement (i.e., 5 or more inches in length, at least one-quarter inch wide, surface contour elevated or depressed on palpation, adherence to underlying tissue, etc.).  The scars, although superficial, do not cover an extensive area, are not deep, are not unstable, and do not produce pain or tenderness during examination.  Therefore, the use of DCs 7800-7804 is not appropriate.  The Board additionally observes that no underlying muscle injuries have been medically identified, so rating the disabilities under 38 C.F.R. § 4.73 is not appropriate.

Furthermore, the evidence of record does not raise the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  The evidence does not show that the Veteran's scars cause any impairment in his earning capacity, or that they require frequent hospitalizations, or otherwise produces impairment unrecognized by the schedule.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations (albeit noncompensable) are adequate.  Consequently, referral for extraschedular consideration is not warranted.  

Residuals of a Fractured Nose Status Post Rhinoplasty

During service the Veteran fractured his nose, resulting in two surgeries.  A November 2004 rating decision established service connection for residuals of a fractured nose status post rhinoplasty and assigned noncompensable rating under 38 C.F.R. § 4.97, DC 6502.  To qualify for a 10 percent disability rating under DC 6502, the medical evidence of record would have to show a 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.

The pertinent evidence includes the reports of three VA examinations.  At a September 2004 general medical examination, the Veteran evidenced a normal septum with no lesions.  He was moving a normal amount of air through both nares.
April and June 2005 private treatment records note the Veteran's complaint of difficulty breathing through the nose.  The examining physician reviewed radiologic studies and found no evidence of significant sinusitis but indicated a nasal vestibular collapse and reduced inferior turbinates.  He recommended a cartilage graft to the nose, which was completed in August 2005.  

During a July 2006 VA nose, sinus, larynx and pharynx examination, the Veteran complained of difficulty breathing through the night out of the right side of the nose.  Examination revealed the nasal septum was a bit concave on the right with the turbinates possibly hypertrophied.  The examiner could not see the upper part of the nasal cavity and ordered a CT scan, which was completely normal.  

During the most recent November 2008 VA examination, the Veteran again reported difficulty breathing through the nose.  After conducting a CT scan, the examiner diagnosed "CT maxillofacial clear sinuses, both osteomeatal complexes are clear.  Minimal ethmoid mucoperiosteal thickening."  

A compensable rating is not warranted under DC 6502 for a 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  The Board acknowledges the presence of nasal vestibular collapse and reduced inferior turbinates between April and June 2005, which is demonstrative of nasal obstruction.  However, there is no indication from the examining physician, who reviewed radiologic studies, of the extent of the obstruction of either nasal passage at that time.  Furthermore, to the extent any obstruction was demonstrated between April and June 2005, such had resolved by the July 2006 VA examination and has not resurfaced. Accordingly, based on the totality of the evidence, a compensable rating is not warranted under DC 6502.  See 38 C.F.R. § 4.31.  As the evidence has remained relatively static during the appeal, there is no cause for staged ratings.  See Fenderson, supra.

An extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) has been considered; however, the Board finds that referral is not appropriate.  The evidence does not show that the Veteran's residuals of a fractured nose status post rhinoplasty cause any impairment in his earning capacity, or that they require frequent hospitalizations, or otherwise produce impairment unrecognized by the schedule.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation (albeit noncompensable) is adequate.  Consequently, referral for extraschedular consideration is not warranted.  



ORDER

Entitlement to an initial 10 percent rating for residuals of insertion of bilateral silastic cheek implants prior to April 14, 2007 is granted, subject to the rules and regulations governing awards of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for residuals of insertion of bilateral silastic cheek implants beginning April 14, 2007 is denied.

Entitlement to a separate 10 percent rating for residuals of insertion of bilateral silastic cheek implants is granted, subject to the rules and regulations governing awards of monetary benefits.

Entitlement to an initial compensable rating for residuals of a cyst removal from the scalp is denied.

Entitlement to an initial compensable rating for residuals of a scar on the anterior compartment release of the left leg is denied.

Entitlement to an initial compensable rating for residuals of a fractured nose status post rhinoplasty is denied.


REMAND

The Board has determined that additional development is warranted for the claims of entitlement to an initial compensable rating for residuals of a fungal rash of the groin, an initial rating in excess of 20 percent for residuals of modified Mumford procedure of the left shoulder, and an initial rating in excess of 10 percent for residuals of right lateral ankle.

With respect to the claim involving a fungal rash of the groin, the Veteran underwent VA examinations in September 2004, July 2006, and October 2008.  However, these examinations were inadequate, as the examiners did not determine the percentage of body or percent of exposed areas affected by the fungal rash.  This determination is required to rate the claim properly under DC 7806 (dermatitis or eczema).  Accordingly, a new VA skin examination addressing the percentage of body or percent of exposed areas affected by the fungal rash should be obtained.

As for the left shoulder and right ankle claims, the November 2008 VA examination report references three range of motion studies conducted on October 20, 2008.  These studies should be associated with the claims folder, as they could potentially affect the outcome of the right ankle and left shoulder issues currently on appeal.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, these three remaining issues are REMANDED for the following action:

1.  Obtain copies of the repetitive range of motion studies conducted on October 20, 2008 which are referenced in the November 2008 VA examination report.  If these studies do not exist or are not available, the file should be clearly annotated to that effect.

2.  Schedule the Veteran for a VA dermatology examination to determine the current severity of the fungal rash of the groin.  The claims file should be available for review and the examiner should note that it has been reviewed.  All indicated tests and studies should be conducted.  

The examiner should describe the area(s) of the body affected by the skin condition, to include the percentage of the entire body affected and the percentage of exposed area(s) affected.  

The examiner should also specifically note whether the Veteran has been prescribed any systemic therapy such corticosteroids or other immunosuppressive drugs, as well as the period of time prescribed during the prior 12 months.

3.  Thereafter, readjudicate the remaining issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


